FORM 10-KSB UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934, as amended For the year ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934, as amended For the transition period from to GREATER CHINA MEDIA AND ENTERTAINMENT CORP. (formerly AGA Resources, Inc.) (Name of small business issuer in its charter) Commission File Number 000-51781 Nevada N/A (State or Other Jurisdiction of Organization) (IRS Employer Identification #) 10th Floor, Building A, TongYongGuoJi Center No.3 Jianguomenwai Road, Chaoyang District, Beijing China 100101 (Address of principal executive offices, including zip code) 86-10-5921-2222 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.00001 par value Check if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Check if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [ ] NO [X] Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).
